Citation Nr: 9928109	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence adequate to reopen the 
veteran's claim for service connection for bilateral hearing 
loss has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1959 to November 1952.  While in the military, the 
veteran served in combat during the Korean Conflict.  

In September 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, held 
that a review of medical evidence in support of the veteran's 
claim failed to show new and material evidence adequate to 
reopen the veteran's claim for bilateral hearing loss.  The 
veteran timely appealed to the Board of Veterans' Appeals 
(Board) through the submission of a Notice of Disagreement 
(NOD) that same month.  The veteran perfected his appeal by 
submitting a VA Form 9 in March 1997.  The veteran's appeal 
is now before the Board for resolution.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In February 1977 and April 1994, the RO denied the 
veteran's claim for service connection for hearing loss, on 
the basis that there was no evidence of the condition in 
service or currently; although notified, in each instance, of 
the denial the same month, the veteran did not file an 
appeal.

2.  In June 1995, the RO declined to reopen the veteran's 
claim for service
connection for hearing loss on the basis that new and 
material evidence had not been presented; although notified 
of the denial the same month, the veteran did not file an 
appeal.  

3.  Evidence associated with the claims file since June 1995 
is relevant and probative, and, when viewed in conjunction 
with the evidence previously of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the case.

4.  Although the veteran had normal hearing at service entry 
and there is no specific evidence of complaints of or 
treatment for acoustic trauma, there is evidence 
demonstrating an in-service combat injury during the Korean 
Conflict where the veteran received shrapnel injuries from a 
mortar shell that exploded close to him, evidence of current 
hearing loss recognized as a disability for VA purposes, and 
medical opinion indicating that the veteran's hearing loss 
disability is "consistent with blast injury to the ears."


CONCLUSIONS OF LAW

1. The RO's June 1995 decision denying the veteran's 
application to reopen his
claim for service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for bilateral hearing 
loss has been submitted; the requirements to reopen the claim 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  With resolution of all reasonable doubt in the veteran's 
favor, service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.304(b) (1998).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  Under the provisions of 38 C.F.R. 
§ 3.385, impaired hearing is considered by the VA to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The veteran had combat service in Korea, where he was wounded 
in a mortar attack on February 23, 1952.  His service medical 
records (SMRs) indicate that his injuries consisted of an 
incomplete compound fracture of the left femur, and wounds to 
his left thigh.   His thigh wound was closed, and it healed 
without complications.  His fracture, or bony wound, was 
described as insignificant.  The veteran alleges that the 
concussion from the mortar explosion ruptured one of his 
tympanic membranes, but his SMRs do not reflect such an 
injury.  Treatment records from July and August 1952 do 
indicate that the veteran was treated for otitis media of the 
right ear.  The veteran's ear responded to treatment, records 
indicate "ear much improved" and he was returned to duty.  
The report of the veteran's separation examination in 
November 1952, indicated only that the veteran had a large 
scar on his left leg.  There were no complaints of, or 
treatment for, hearing loss or ear problems, and his hearing 
was rated as 15/15, or "normal" on the whisper test.

The report of a VA examination conducted in October 1961 
reveals no complaints, findings, or diagnosis of hearing 
loss.

The RO denied the veteran's initial claim for service 
connection for bilateral hearing loss in February 1977, 
following review of his SMRs and, apparently, the 1961 
examination report.  The basis for the denial was there was 
no evidence of any hearing disorder in service or at 
separation, and no other indication of hearing loss. 

Subsequently, VA records associated with a March 1989 
examination and other outpatient treatment were received, 
none of which showed hearing loss.  In April 1989, the RO 
again denied the claim on the basis that the was no evidence 
of hearing loss in service or currently.  Although notified 
of the denial the same month, the veteran did not file an 
appeal.

Thereafter, additional VA hospital and outpatient treatment 
records, dated in 1995, were associated with the record.  
These pertain to surgery for coronary artery bypass grafting 
and complaints of swelling in the lower extremity, but 
include no complaint, finding or diagnosis of hearing loss.  
In June 1995, the RO declined to reopen the veteran's claim 
for service connection for hearing loss on the basis that new 
and material evidence had not been presented; although 
notified of the denial the same month, the veteran did not 
file an appeal.

The veteran's current attempt to reopen his claim, denied in 
September 1997, culminated in the current appeal.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991). 

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio v. 
Derwinski, 1 Vet. App. 144, 145-146 (1991).  The two-step 
analysis involves two questions: (1) Is the newly presented 
evidence "new," that is, not of record at the time of the 
last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is the newly 
presented evidence "material, " i.e., is it relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown , 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).

The evidence associated with the claims file since the RO's 
June 1995 final denial includes reports of VA audiological 
evaluations conducted in January 1994 and January 1997, and 
treatment reports and a letter from a private physician, 
filed in August 1997.

During the January 1994 VA audiological examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
55
90
LEFT
35
50
70
85
105+

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 64 percent in the left ear.

During the January 1997 VA audiological examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
65
100
LEFT
30
40
65
80
100

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 70 percent in the left ear.  
During the May 1997 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
70
80
LEFT
30
45
60
80
105

Speech audiometry is not available from this examination.

In August 1997, the veteran submitted medical evidence from 
his private physician, Dr. Richard Keever, an 
Otorhinolaryngologist.  Dr. Keever's reports included 
uninterpreted audiological data, and a diagnosis of bilateral 
mixed hearing loss, worse on the left.  Dr. Keever also 
diagnosed the veteran with an air bone gap bilaterally with 
high frequency sensorineural hearing losses, especially at 
4,000 cycles per second.  Speech discrimination was noted to 
be 72 percent on the left and 88 percent on the right.  Dr. 
Keever also provided a letter which concluded that the 
veteran's "history and audiogram are consistent with blast 
injury to the ears." 

Initially, the Board notes that, in the Septemer 1997 
decision that is the subject of the current appeal, in 
addition to consideration whether the evidence submitted was 
new, and relevant and probative, the RO also considered a 
third criterion, consistent with the case law then in effect, 
to be "material," the evidence also must create a 
reasonable possibility of a change in outcome of the case on 
the merits.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996), 
citing Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
However, the United States Court of Appeals for the Federal 
Circuit recently held that there was no such legal 
requirement.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
However, the Board finds that, inter alia, because of the 
Board's favorable dispositionon both the reopening and the 
merits issues, as discussed below, application of the correct 
legal standard in the first instance does not prejudice 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

As regards the question of whether new and material evidence 
to reopen the claim has been submitted, the Board notes that 
medical evidence received since the June 1995 RO decision 
shows that the veteran currently has hearing loss recognized 
as a disability for VA compensation purposes.  The evidence 
also reflects that Dr. Keever considered the veteran's 
history and audiological results, and has concluded that this 
is "consistent with blast injury to the ears."  This 
evidence is new, inasmuch as it was not previously of record.  
Further, as it demonstrates both a current disability and 
includes an opinion as to the etiology of this disability, 
bears directly and substantially upon the specific matter 
under consideration, and by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, the Board concludes that new and material 
evidence has been added to the record.  This evidence is also 
sufficient to render the veteran's claim well grounded, i.e., 
plausible.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). See also also 
Winters v. West, 12 Vet. App. 203 (1999). Thus, the veteran's 
claim for service connection for bilateral hearing loss is 
reopened, and the claim will be considered on a de novo 
basis.  

Clearly, as indicated above, no hearing loss disability was 
shown in service.  The report of the veteran's November 1952 
separation examination revealed 15/15 "normal" hearing as 
rated on the "whisper test" in use at the time.  However, 
this is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

The VA audiological evaluation results noted above establish 
that the veteran current had bilateral hearing loss 
recognized as a disability for VA purposes (i.e., consistent 
with the provisions of 38 C.F.R. § 3.385).  In addition, the 
records submitted by Dr. Richard Keever, a physician who 
specializes in Otorhinolaryngology (and, hence, is competent 
to offer an opinion as to the etiology of hearing loss), 
contains the medical conclusion that the veteran's hearing 
loss is consistent with a blast injury to his ears.  The 
Board acknowledges that this opinion apparently was based 
upon the veteran's reported history, and that it does not 
definitively link the veteran's hearing loss to service.  
However, the reported history is consistent with the SMRs, 
and such a link may reasonably be presumed here.  The SMRs 
and the veteran's competent assertions demonstrate that he 
suffered an in-service combat injury during the Korean 
Conflict when he received shrapnel injuries from a mortar 
shell that exploded close to him.  There is no question that 
such an injury could, conceivably, also result in blast 
injury to the ears, as the veteran has reported.  It is also 
significant that there is no contrary evidence of record, to 
include evidence of any other significant noise exposure, 
blast injury, or other intervening occurrence or event to 
which the current hearing loss could be attributed. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Under the circumstances presented 
above, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
hearing loss is warranted.  Id. 








ORDER

Service connection for bilateral hearing loss is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

